Name: 85/622/EEC: Commission Decision of 16 December 1985 amending Decision 83/461/EEC laying down, for the purposes of a structure survey for 1983 as part of the programme of surveys on the structure of agricultural holdings, the definitions relating to the list of characteristics and the list of agricultural products
 Type: Decision_ENTSCHEID
 Subject Matter: farming systems;  economic analysis;  agricultural activity;  national accounts
 Date Published: 1985-12-31

 Avis juridique important|31985D062285/622/EEC: Commission Decision of 16 December 1985 amending Decision 83/461/EEC laying down, for the purposes of a structure survey for 1983 as part of the programme of surveys on the structure of agricultural holdings, the definitions relating to the list of characteristics and the list of agricultural products Official Journal L 379 , 31/12/1985 P. 0015 - 0017 Spanish special edition: Chapter 03 Volume 40 P. 0142 Portuguese special edition Chapter 03 Volume 40 P. 0142 COMMISSION DECISION of 16 December 1985 amending Decision 83/461/EEC laying down, for the purposes of a structure survey for 1983 as part of the programme of surveys on the structure of agricultural holdings, the definitions relating to the list of characteristics and the list of agricultural products (85/622/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 396 thereof, Whereas the results of the 1985 and 1987 surveys on the structure of agricultural holdings provided for in Council Regulation (EEC) No 1463/84 (1) can be in concordance throughout the European Economic Community only if the terms contained in the list of characteristics are understood and applied in a uniform manner; whereas standard definitions are understood and applied in a uniform manner; whereas standard definitions must therefore be laid down for these terms wherever necessary; Whereas, following the accession of Spain and Portugal, it is necessary to amend Commission Decision 83/461/EEC (2); Whereas pursuant to Article 2 (3) of the Treaty of Accession the institutions of the Community may adopt before accession the measures referred to in Article 396 of the Act, such measures entering into force subject to and on the date of the entry into force of that Treaty, HAS ADOPTED THIS DECISION: Article 1At the date of the entry into force of the Treaty of Accession of Spain and Portugal, Annex I, Part A/01 'Districts', to Decision 83/461/EEC shall be amended in accordance with the Annex hereto. Article 2This Decision is addressed to the Member States. Done at Brussels, 16 December 1985. For the Commission Alois PFEIFFER Member of the Commission (1) OJ No L 142, 29. 5. 1984, p. 3. (2) OJ No L 251, 12. 9. 1983, p. 100.